Exhibit 10.1

 

GENSYM CORPORATION

52 SECOND AVENUE

BURLINGTON, MA 01803

 

January 25, 2006

 

Mr. Lowell Hawkinson

 

Belmont, MA

 

Dear Lowell:

 

We are pleased to confirm that, effective January 13, 2006, you have become
Gensym Corporation’s President and Chief Executive Officer (CEO), reporting to
the Board of Directors.

 

The salary for this position is at an annualized rate of $287,500, payable
semi-monthly and subject to all applicable federal and state withholding,
payroll and other taxes. In addition, you will participate in a Bonus Plan with
an annual incentive bonus of up to 50% of your base salary based on the
attainment of objectives determined by the Board. Your annual incentive bonus
for 2006 will become immediately payable in full upon a “Change in Control
Event,” as defined in the Nonstatutory Stock Option Agreement between Gensym and
you.

 

The Board has granted you a stock option to purchase 300,000 shares of Gensym
Corporation common stock at an exercise price of $1.80 per share. The option
shall vest in three equal annual installments, beginning on the first
anniversary of January 13, 2006, and will vest fully upon a “Change in Control
Event,” as defined in the Nonstatutory Stock Option Agreement between Gensym and
you. All vesting is contingent on your continued employment as Gensym’s CEO. The
option shall be a non-qualified option.

 

All regular full-time employees working 30 or more hours per week are eligible
to participate in the Company’s benefit package, which consists of medical,
dental, life insurance, accidental death and dismemberment, long-term
disability, short-term disability and 401(k).

 

Paid-Time-Off (PTO) is accrued on semi-monthly basis and is based on years of
service with the company. You will continue to accrue 25 days per annum.

 

During your employment you will be required to devote your best efforts and full
business time, skill, and attention to the performance of your duties on behalf
of Gensym, and will be prohibited from undertaking any alternative and/or
additional employment or business venture.



--------------------------------------------------------------------------------

This letter is not intended to be a contract of employment for a specific period
of time.

 

If your employment is terminated without cause, you will continue to receive, as
severance, your base salary for a period of twelve months and “COBRA” insurance
benefits for a period of eighteen months.

 

Upon execution of this letter, your employment letter dated August 16, 2004 is
terminated.

 

Please indicate your acceptance by signing on the signature line below and
returning it.

 

Sincerely,

 

/s/    DAVID A. SMITH        

David A. Smith

Chairman of the Compensation and

Corporate Governance Committee

For the Gensym Board

 

Accepted:   /s/    LOWELL HAWKINSON              Lowell Hawkinson